DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 1, 2021:
Claims 1-4, 6-7, 9-17 and 19-20 are pending;
The objection to the abstract has been withdrawn in light of the amendment;
The 112 and 102/103 rejections have been withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-4, 6-7, 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the negative electrode active material of at least claim 1 or the lithium ion battery of at least claim 13 including the negative electrode active material therein wherein the negative electrode active material comprises a mixture of graphite and carbon, the graphite subjected to surface treatment (combination of mechanical fusion modification and spray drying coating) and wherein the graphite has the degree of graphitization, average particle diameter and specific surface area and the amorphous carbon as the degree of graphitization, average particle diameter and specific surface area in the certain ranges as claimed.
Ozaki et al., of record, does not sufficiently teach, suggest or obviate the specific combination of features now included in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725